U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 24F-2 ANNUAL NOTICE OF SECURITES SOLD PURSUANT TO RULE 24F-2 READ INSTRUCTIONS AT END OF FORM BEFORE PREPARING FORM. 1.Name and address of issuer: iShares Trust 400 Howard Street San Francisco, CA94105 2.The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] iShares FTSE China (HK Listed) Index Fund iShares FTSE China 25 Index Fund iShares FTSE Developed Small Cap ex-North America Index Fund iShares Morningstar Multi-Asset Income Index Fund iShares MSCI ACWI ex US Consumer Discretionary Sector Index Fund iShares MSCI ACWI ex US Consumer Staples Sector Index Fund iShares MSCI ACWI ex US Energy Sector Index Fund iShares MSCI ACWI ex US Financials Sector Index Fund iShares MSCI ACWI ex US Health Care Sector Index Fund iShares MSCI ACWI ex US Index Fund iShares MSCI ACWI ex US Industrials Sector Index Fund iShares MSCI ACWI ex US Information Technology Sector Index Fund iShares MSCI ACWI ex US Materials Sector Index Fund iShares MSCI ACWI ex US Telecommunication Services Sector Index Fund iShares MSCI ACWI ex US Utilities Sector Index Fund iShares MSCI ACWI Index Fund iShares MSCI All Country Asia ex Japan Index Fund iShares MSCI All Country Asia ex Japan Small Cap Index Fund iShares MSCI All Country Asia Information Technology Index Fund iShares MSCI EAFE Growth Index Fund iShares MSCI EAFE Index Fund iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI EAFE Value Index Fund iShares MSCI Emerging Markets Financials Sector Index Fund iShares MSCI Emerging Markets Materials Sector Index Fund iShares MSCI Europe Financials Sector Index Fund iShares MSCI Far East Financials Sector Index Fund iShares MSCI Kokusai Index Fund iSHares MSCI USA Minimum Volatility Index Fund iShares NYSE 100 Index Fund iShares NYSE Composite Index Fund iShares PHLX SOX Semiconductor Sector Index Fund iShares S&P Aggressive Allocation Fund iShares S&P Conservative Allocation Fund iShares S&P Growth Allocation Fund iShares S&P Moderate Allocation Fund iShares S&P North American Natural Resources Sector Index Fund iShares S&P North American Technology Sector Index Fund iShares S&P North American Technology-Multimedia Networking Index Fund iShares S&P North American Technology-Software Index Fund iShares S&P Target Date Retirement Income Index Fund iShares S&P Target Date 2010 Index Fund iShares S&P Target Date 2015 Index Fund iShares S&P Target Date 2020 Index Fund iShares S&P Target Date 2025 Index Fund iShares S&P Target Date 2030 Index Fund iShares S&P Target Date 2035 Index Fund iShares S&P Target Date 2040 Index Fund iShares S&P Target Date 2045 Index Fund iShares S&P Target Date 2050 Index Fund 3.Investment Company Act File Number:811-09729 Securities Act File Number:333-92935 4(a).Last day of fiscal year for which this Form is filed:7/31/12 4(b).[] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year).(See Instruction A.2) NOTE: IF THE FORM IS BEING FILED LATE, INTEREST MUST BE PAID ON THE REGISTRATION FEE DUE. 4(c).[] Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i)Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $14,396,400,409 (ii)Aggregate price of securities redeemed or repurchased during the fiscal year:$12,597,864,764 (iii)Aggregate price of securities redeemed or repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission:$0.00 (iv)Total available redemption credits [add Items 5(ii) and 5(iii)]:$12,597,864,764 (v)Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: $1,798,535,645 (vi)Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$0.00 (vii)Multiplier for determining registration fee (See Instruction C.9): x.00011460 (viii) Registration fee due [multiply Item 5(v) by Item 5(vii)] (enter “0” if no fee is due): $206,112.18 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here:$0.If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here:$0. 7.Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D):N/A 8.Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $206,112.18 9.Date the registration fee and any interest payment was sent to the Commission’s lockbox depository: September 26, 2012 CIK: 0001100663 Method of Delivery: [X]Wire Transfer [ ]Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John Battista John Battista Assistant Treasurer Date:September 27, 2012 *Please print the name and title of the signing officer below the signature.
